Citation Nr: 0914405	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-08 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for right ankle 
disability, status post arthrotomy and ostectomy with 
degenerative changes, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from February 1977 to April 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.


FINDING OF FACT

The Veteran's right ankle disability is manifested by severe 
limitation of motion, pain, fatigability, and weakness.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for right ankle 
disability, status post arthrotomy and ostectomy with 
degenerative changes have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a Diagnostic Codes 
5010, 5262, 5271 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), petition for 
cert. filed (U.S. March 21, 2008) (No. 07-1209).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

A letter dated in June 2004 advised the Veteran to submit 
evidence demonstrating that her right ankle disability had 
increased in severity.  The evidence of record was listed and 
the Veteran was told how VA would assist her in obtaining 
additional relevant evidence.  A September 2005 letter 
provided similar information, listing the evidence of record 
and advising the Veteran that she should identify additional 
relevant evidence.  

A March 2006 letter explained the status of the Veteran's 
appeal.

An additional March 2006 letter discussed the manner in which 
VA determines disability ratings and effective dates.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the Veteran both before and after the 
initial adjudication, the Veteran has not been prejudiced 
thereby.  The content of the notice provided to the Veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  
Therefore, although the Veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that she was provided with a 
meaningful opportunity during the pendency of her appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

Additionally, the Board has considered the adequacy of the 
VCAA notice in light of the recent Court decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  The March 2006 
letter advised the Veteran that, in evaluating claims for 
increase, VA looks at the nature and symptoms of the 
condition, the severity and duration of the symptoms, and 
their impact on employment.  The letter did not advise the 
Veteran whether the Diagnostic Codes pertinent to the 
disability contain criteria necessary for entitlement to a 
higher rating that would not be satisfied by the Veteran's 
demonstration that there was a noticeable worsening or 
increase in severity of the disability and the effect of that 
worsening on the Veteran's employment and daily life.  
However, the Board finds that all relevant evidence has been 
obtained.  In this regard the Board observes that several VA 
examination reports are associated with the claims file, that 
those reports include the evidence necessary to decide the 
Veteran's claim for increase.  Moreover, the Veteran 
indicated in April 2006 that her appeal should be forwarded 
to the Board.  In submissions to VA she has provided detailed 
descriptions of the functional limitation caused by her right 
ankle disability, to include its impact on her employment.  
In essence, the record demonstrates that that the Veteran was 
aware of the evidence necessary to substantiate her claim for 
increase, and that all relevant evidence has been obtained.  
The Board therefore finds that the fundamental fairness of 
the adjudication process is not compromised in this case.

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  VA examinations have been 
conducted, and the Board finds that such examinations are 
adequate in that they were carried out by neutral, skilled 
providers who conducted an in-depth analysis of the Veteran's 
functional capacity.  Neither the Veteran nor her 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Although he December 2004 examination was outwardly adequate, 
as we explain below we accord such negative evidence little 
probative value.  Adequacy is a concept that is to be 
distinguished from weight.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Factual Background

Service connection for right ankle disability, with a 10 
percent evaluation, was granted in February 1987.  The 
instant claim for increase was received in April 2004.

Service treatment records reflect that the Veteran suffered 
an injury to her right ankle in 1981.  A statement by a 
treating physician at John Radcliffe Hospital indicates that 
the Veteran sustained a seriously displaced fracture and that 
fixation was discussed.  He indicated that the position of 
the ankle, though not anatomical, was acceptable and that 
fixation was dismissed.  He noted that the Veteran's 
particular fracture was an unusual and serious one.  

The Veteran was initially seen by E.P.L., D.O., in December 
2003.  Dr. L. noted that the Veteran had suffered an injury 
to her right ankle in 1981.  The Veteran reported pain and 
problems since that time.  She denied surgery or injections.  
Examination of her ankle revealed some obvious bony 
deformities.  There was no effusion.  Leg lengths 
demonstrated one quarter inch shortening of the right lower 
extremity.  Passive range of motion was mildly limited, with 
dorsiflexion to 10 degrees and plantar flexion to 40 degrees.  
There was a large bony prominence palpable along the lateral 
aspect of the talus just anterior to the tip of the fibula 
and another small spur palpable just posterior to the medial 
malleolus.  X-rays revealed severe arthritis with significant 
post traumatic changes.  Dr. L. noted that the Veteran 
appeared to have suffered an old pilon type fracture with 
collapse of the articular surface.  He also noted an old 
healed distal fibula fracture.  He indicated that there 
appeared to be flattening of the talar dome consistent with 
avascular necrosis, post trauma.  He also noted flattening of 
the talar head and sclerosis of the talar body consistent 
with avascular necrosis of the talus.  The impression was 
post traumatic severe degenerative joint disease of the right 
ankle.  The plan was ankle arthrotomy and debridement for 
improvement of overall pain.  The Veteran was advised that 
the situation was grave and that her pain might lead to an 
ankle fusion in the future.

The Veteran subsequently underwent arthrotomy and ostectomy 
of spurs by Dr. L. in March 2004.  

A VA physical therapy note dated in April 2004 indicates that 
active range of motion testing of the Veteran's right ankle 
revealed 2 degrees of dorsiflexion, 10 degrees of plantar 
flexion, 10 degrees of eversion, and 20 degrees of inversion.  
Muscle strength was 3/5.  The physical therapist noted the 
need for an appropriate gait device.  

Records from Dr. L. indicate that post-surgically, the 
Veteran's range of motion of the right ankle was measured as 
dorsiflexion to 10 degrees and plantar flexion to 25 degrees 
in May 2004.  in June 2004 dorsiflexion was to 5 degrees and 
plantar flexion to 25 degrees.  The Veteran complained of 
pain with weight bearing.  A July 2004 note indicates that 
the Veteran should be allowed to wear her soft shoe with a 
rocker bottom to work.  In August and September 2004 
dorsiflexion was to 5 degrees and plantar flexion was to 20 
degrees.  Passive range of motion testing produced pain.  

A July 2004 letter from the Veteran's supervisor indicates 
that the Veteran had difficulty making it through her shift 
without pain.  He expressed his belief that the Veteran's 
foot was not getting any better and that standing on it for 
more than eight hours per day was not helpful.  He indicated 
that the Veteran had used all of her sick and annual leave.

On VA examination in December 2004, the Veteran reported 
chronic right ankle pain due to a softball injury in 1981.  
She described daily chronic flare-up pain with severity of 8-
9/10, noting that the pain was constant.  The examiner noted 
that the Veteran did not use any assistive devices for 
ambulation.  On physical examination, dorsiflexion was to 12 
degrees and plantar flexion to 30 degrees.  The examiner 
indicated that there was no objective evidence of painful  
motion, edema, effusion, instability, weakness, tenderness, 
redness, heat, abnormal movement, or guarding.  The Veteran's 
gait was slow with a limp, but she was noted to have good 
propulsion and balance.  She stated that she could walk for 
five minutes.  There was no ankylosis, and leg length 
measurements were equal.  The assessment was advanced 
degenerative changes in the right ankle.

In March 2005, the Veteran underwent application of an 
external fixator with arthrodiastasis of right ankle.  The 
pre- and postoperative diagnoses were post-traumatic 
arthrosis of the right ankle with chronic pain.  

In May 2005 the Veteran underwent an additional surgical 
procedure for removal of the external fixator.  The surgeon 
released the Veteran to work in June 2005.

An additional VA examination was carried out in November 
2005.  The Veteran's history was reviewed.  She noted that 
she had obtained less than satisfactory results from two 
surgeries in the previous five years.  Physical examination 
revealed previous incisions over the right ankle.  There was 
a generalized increase in swelling over the right ankle as 
compared to the left.  A scar over the anterolateral aspect 
of the right ankle was tender top palpation and produced 
shooting neurogenic pain into the dorsum of the foot.  Range 
of motion testing revealed 5 degrees of dorsiflexion and 10 
degrees of plantar flexion, limited by pain and fatigability.  
There was no evidence of lack of coordination, weakness, or 
dysfunction.  There was evidence of dysfunction with 
repetitive use.  Strength and sensation of the foot were 
normal, and the Veteran had no increased laxity of the ankle.  
X-rays revealed a tremendous amount of decreased joint space 
with sclerosis and osteophytes.  The diagnoses were 
posttraumatic right ankle degenerative arthritis and neuroma 
formation of the right ankle.

The Veteran underwent a subsequent VA examination in July 
2006.  Her history was reviewed.  She reported that she had 
weakness of the right ankle, as well as stiffness, occasional 
swelling, instability, locking, and lack of endurance.  She 
noted that she took pain medication and had constant pain.  
The examiner noted that she used a cane and orthotics 
consisting of a corrective shoe.  The Veteran reported that 
as a cook, she was required to stand all day.  Range of  
motion testing revealed dorsiflexion to 5 degrees and plantar 
flexion to 4 or 5 degrees.  The examiner noted that there was 
no eversion or inversion.  He also noted that after one or 
two attempts at repetitive motion, the Veteran experienced 
pain, and dorsiflexion decreased to 3 degrees.  The examiner 
concluded that motion was very limited.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2008).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
38 C.F.R. §§ 4.1, 4.2 (2007); see also Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, in Hart v. Mansfield, 21 Vet. 
App. 505 (2007), the Court held that "staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings."  In this case the Board has concluded 
that the disability has not significantly changed and that a 
uniform evaluation is warranted for the period of this 
appeal.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The Veteran's right ankle disability is currently evaluated 
as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5271.  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the specific basis 
for the evaluation assigned. The additional code is shown 
after a hyphen.  38 C.F.R. § 4.27.  

In this case, Diagnostic Code 5010 refers to arthritis due to 
trauma.  Traumatic arthritis is rated as degenerative 
arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010. 
Degenerative arthritis is rated on the basis of limitation of 
motion of the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2008). Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5271 refers to limited motion of the ankle.  
The currently assigned 20 percent evaluation under this code 
contemplates marked limitation and is the maximum evaluation 
under this diagnostic code.  

Ankylosis of the ankle in plantar flexion at less than 30 
degrees warrants a 20 percent rating.  A 30 percent rating is 
warranted if the ankylosis is in plantar flexion between 30 
and 40 degrees or in dorsiflexion between 0 and 10 degrees.  
A 40 percent rating is warranted if there is ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. § 
4.71a, Diagnostic Code 5270.

Impairment of the tibia and fibula is rated as 30 percent 
disabling where there is malunion of the tibia and fibula 
with marked knee or ankle disability.  Nonunion of the tibia 
and fibula with loose motion requiring a brace warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Upon careful examination of the record, the Board has 
determined that the Veteran's right ankle disability is most 
appropriately evaluated as 30 percent disabling under 
Diagnostic Code 5262.  In this regard the Board notes that 
the Veteran suffered a seriously displaced fracture.  During 
the appeal, there was evidence of a healed fracture of the 
distal fibula.  She reports problems since that time.  She 
has undergone three surgeries on her right ankle.  She has 
stated that she has constant pain and the record shows that 
she receives narcotic pain medication.  Recent VA examination 
revealed only 3 degrees of dorsiflexion and 4 degrees of 
plantar flexion.  Repetitive motion produced increased pain.  
The Veteran currently uses a cane and an orthotic shoe.  In 
summary, the Board concludes that the severity of this 
disability warrants a 30 percent evaluation.

The Board has also determined that an evaluation in excess of 
30 percent is not warranted.  The Board accepts that the 
Veteran has functional impairment, pain, and pain on motion.  
See DeLuca.  However, neither the lay nor medical evidence 
reflects the functional equivalent of the criteria required 
for an evaluation of 40 percent.  See Johnston v. Brown, 10 
Vet. App. 80 (1997).  Rather, the probative evidence, 
including lay evidence, establishes that a 30 percent 
evaluation is appropriate.  The 30 percent evaluation 
contemplates marked ankle disability.  In order to warrant a 
higher evaluation, there must be nonunion of the tibia and 
fibula with the need for a brace, or the functional 
equivalent of ankylosis of the ankle.  The Veteran is not 
shown to have loose motion requiring a brace, nor is there 
evidence of ankylosis of the right ankle.  The more probative 
evidence establishes the Veteran has severe limitation of 
motion and significant pain, resulting in marked ankle 
disability.  Such functional impairment is fully consistent 
with the 30 percent evaluation.  DeLuca.  The Board also 
notes the finding by Dr. L. that there was a one quarter 
shortening of the right lower extremity as compared to the 
left.  However, in order to warrant a compensable evaluation 
shortening of the affected lower extremity must be at least 
one and one quarter inches.  An evaluation of 40 percent 
requires shortening of three to three and one half inches.  
38 C.F.R. § 4.71a, Diagnostic Code 5275.  As such, a higher 
evaluation is also unavailable pursuant to shortening of the 
lower extremity. 

The Board has been presented with numerous examinations.  The 
December 2004 examination reported that the findings were 
relatively normal.  The Board finds that this report is 
inconsistent with the evidence prior to the examination, 
after the examination, and with the appellant's lay 
statements.  We accord little probative value to any of the 
December 2004 examination findings.  As such evidence is 
negative evidence; such finding by the Board is beneficial to 
the appellant.  

The Board notes that the Veteran is competent to report that 
her disability is worse.  However, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that the 
evaluation assigned herein by the Board is appropriate.  

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the Veteran.  38 C. F. R. 
§§ 4.1, 4.2, 4.41 (2008).  The functional impairment that can 
be attributed to pain, weakness, limitation of motion, and 
excess fatigability has been taken into account.  DeLuca.
The Court has noted that section 4.40 recognizes functional 
loss or a limitation of motion and that functional loss 
caused by either factor should be compensated at the same 
rate.  Hence, under the regulations, the functional loss due 
to pain is to be rated at the same level as the functional 
loss where range of motion is impeded.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  In this 
case, the findings meet the criteria for a 30 percent 
evaluation for right ankle disability.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the Board finds that the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  Rather, there has been 
no showing by the Veteran that her service-connected 
disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the Veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).




ORDER

Entitlement to a 30 percent evaluation for right ankle 
disability, status post arthrotomy and ostectomy with 
degenerative changes is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


